 SIRACUSA MOVING & STORAGE143SiracusaMoving&Storage Service Co , IncandTeamsters Union Local 671 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO iCase 39-CA-3338September 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn October 14, 1987 Administrative Law JudgeJoel P Biblowitz issued the attached decision TheRespondent filed exceptions and a supporting briefand the General Counsel filed cross exceptions anda supporting brief The Respondent then filed a response to the General Counsels cross exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusions as modified, and to adopt the recommended OrderIThe complaint alleges that the Respondentviolated Section 8(a)(1) of the Act about November 4, 1986 by threatening its employees with discharge forengagingin union activitiesThe evidence presented by the General Counsel to provethis allegation reveals however, that the allegedthreat occurred in September or October 1986 Thejudge found that this discrepancy between thecomplaint and testimony was de minimis that theRespondent had adequate notice of the allegationthat the Respondent had litigated the issue andthat the Respondent was not therefore prejudicedby the discrepancy The Respondent excepts to thisconclusion stating that it did not cross examine theGeneral Counsels witness on this issue because itdid not relate the allegations in the complaint tothe testimony that the threat had occurred in September and October 1986 andas a resultthat it wasprejudiced by the discrepancyWe agree with theRespondentAlthough a discrepancy in dates of the type thatexistshere would not be sufficient by itself to findthat a respondent has been prejudiced the circumstances surrounding the litigation of this complaintallegationlead us to that conclusion The recordindicates that in response to a suggestion by thejudge that he elicit testimonyregardingthe allegedthreat in chronological order, counsel for the GeniOn November 1 1987 the Teamsters International Union was readmitted tothe AFL-CIO Accordinglythe caption has been amended toreflect that changeeralCounsel stated that he wanted to present evidence of threats that are not alleged in the complaintfor purposes of showing animus onlyCounsel for the General Counsel then conductedhis directexaminationof the witness (the only witness appearingfor the General Counsel in thiscase)and immediately elicited testimony that theRespondent ineitherSeptember or Octoberthreatened thatanyone having anything to dowith a union would be terminatedThe Respondent did not cross examine the General Counsel switness on this testimonyThe General Counsels statementregarding evidence of threats not alleged in the complaint-which was immediately followed by the testimonyregardingtheSeptember/Octoberallegation-when coupled with the date discrepancy in thecomplaint, reasonably could have led the Respondent to conclude that the testimony alleging theSeptember/October threats related to incidents notalleged inthe complaint and thus did not warrantcloser examinationConsequentlywe concludethat the unique combination of circumstances inthis case shows that the Respondent was prejudiced by the discrepancy in dates between thecomplaint and testimonyAccordingly,we dismiss the 8(a)(1) allegationthat the Respondent about November 4 1986threatened its employees with discharge for engaging in protected concerted activities 22The judge also found that the Respondent violatedSection 8(a)(3) of the Act by dischargingRalph Curtis about December 16 1986 3 We agreewith the judge that the General Counsel established a prima facie case by showing that the Respondent threatened to fire employees who wereunion activists aweek before firing Curtis (aknown union activist)We also agree with thejudge for the reasons set forth herein that the Respondent has failed to carry its burden of showingthat it would have discharged Curtis even in theabsence of his union activity Instead we find thattheasserted justifications forCurtisdischargewere in fact, not relied on by the Respondent atthe time the Respondent terminated Curtis and2Ourdismissal of this complaint allegation does not necessitate achange in the judgesOrderas we affirm his finding that the Respondentviolated Sec 8(a)(1) of theAct aboutDecember8 1986 bythreateningto fire employees engaged in union activities and by threateningto closeits facility rather than deal with a union In lightof thecumulative natureof this findingMemberCracraftfinds it unnecessary to pass onwhetherthe Respondent was prejudiced bythe discrepancy in dates between thecomplaint and testimony3 Curtiswas hired in mid August 1986 and shortly thereafter the Respondent became awareof hisunionactivityWe agree with the judge sfinding thatCurtiswas an employee within the meaningof Sec 2(3) ofthe Actand not an independent contractor as the Respondent contends290 NLRB No 19 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthereforewe conclude that Curtis discharge violated Section 8(a)(3)The Respondent contends that Curtis was discharged for his failure to obtain a weight ticket onthe Flock job To substantiate this contention theRespondent notes that Curtis had been dischargedin September 1986 for the same reason in connectionwith the Fraser and Sawyer jobs which apparentlywere combined in one assignment Therecord shows that Curtis was discharged by SteveSiracusa in September 1986 for failing to obtainweight tickets for both those jobs4 and also that hewas immediately reinstated by Dan Siracusa Curtisand Dan Siracusa gave different versions of thereason for the reinstatement however AccordingtoCurtisversionCurtismet with Dan after hewas terminated by Steve and told him It is notfair that I in fired because of a weight ticket Ithappened many times with different companiesNot only myself as a driver but other drivers havetooAfter talking to Curtis Dan stated that Curtishad been fired unjustly and reinstated him 5Dan s version of this incident claims that Curtisreinstatementwas in the nature of a secondchanceFurthertheRespondent argues thatCurtis knew upon being reinstated that anotherfailure to obtain a weight slip would result in discharge if he made no effort to avoid the problemor to explain it away to those who might dischargehim 6 While the judge does not explicitly creditCurtisorDan s version of this incident evenunder Dan s version we would not conclude thatthe Respondent has carried its burden of showingthat it would have discharged Curtis for his failureto get the weight ticket in the absence of union activity 7This is because the Respondents behavior4 Curtisdid secure a weight ticketfor one of the jobsHe testified thathe failed to obtaina weight ticket for the other job because there wereno weigh stationsopen where he couldobtain a weigh master s signatureCurtistestified that Steve Siracusa had told him not to obtain unsignedweight slipsCurtis explainedthat no weigh stationswere openbecausethe job was performedlate in theday and delivery was to be madebefore thestationswouldopen the nextday Curtis also testified that hethought the Respondentwouldcalculate the weightby usingthe industry s standardmethod of figuring1000 pounds per page of inventory5The Respondent also claimsthatan allegeddiscrepancy between theweight ticketand inventorysheets on the Fraserand Sawyerjobs in Septembercontributed to Curtis discharge in December There isno indicationhoweverthat this allegeddiscrepancy played any part in Curtisdismissal in September Because the allegeddiscrepancywas not used tosupport Curtis Septemberdismissalwe find thatthe Respondents reliance on it now is pretextual8 The Respondents bnef in support of exceptionsfn6 at 25 In thisregard Curtistestifiedthat he had not obtained a weight slip on theFlock job for thesame reasonshe had failedto obtain one in SeptemberThe Respondentstateshowever that Curtis nevercommunicated to itthe reason for his failureto secure a weight slip for the Flock jobClearly under Curtis version Dans rescissionof Steve sdischargeaction and hisrejection of Steve s reason fortaking thataction as unjustseriously undermine the Respondents attempt at substantiating Curtisdischarge in Decemberassertedlyfor the same reason he was dismissedin Septembersubsequent to Curtis failure to get the weightticket for the Flock job and up to and includingthe discharge fails to support the claim that Curtiswas fired at that time because he blew his secondchance 8In this regardwhile Curtis acknowledged thatSteve Siracusa was angry with him for not obtaining a weight slip for the Flock job and although headmitted talking to Dan Siracusa about Steve s reactionCurtis stated that he did not believe his termination occurred the same day he talked withDan about Steve s reaction Thus the evidencesuggeststhatDan was not only aware of Curtisfailure to obtain the Flock job weight slip but thathe also was aware that Steve was upset about ityet he did not terminate CurtisuntilCurtis on alater date in an unrelated incident described inframade a statement regarding the need fora union 9The credited testimony i 0 reveals that the day hewas discharged Curtis went to the Respondents facility and noticed that newly hired drivers werebeing givenassignmentsalthough he had been toldearlier that there was no work Curtis then madethe following comment to a secretary (Jill)Iftherewasa union inhere then people that havebeen employed for any length of time would workbefore-they would have seniorityCurtis thenleft the Respondents facility but returned a shorttimelater to talk to Dan Siracusa about the job assignmentsWhen Curtis went into Dan s officeCurtis testified thatDan saidIheard you tell8 In its bnef the Respondent citestwo otherincidents that it purportedly reliedon to terminate Curtis employment that Curtis charged forboxes he had not packed on the Griswold job and that Curt s ovecharged the Respondentfor the costof having a truck towed Neither ofthese alleged incidentsoffer theRespondentsupportIn neither one didthe Respondent discipline Curtis-indeed it appears that with respect tothe Gnswold allegation the Respondent never even mentioned the problem to Curtis Regarding the towing allegation the Respondent askedCurtis aboutitand appeared to accept his explanation It did not seek torecover any of themoney it had given to Curtis as reimbursement for thetowing charge and took no adverse action against him Because the Respondent did not view these incidents as being sufficiently serious to warrant discipline at the time the problems arose the Respondents relianceon these allegations now is pretextual8 Steve s testimony contradicts Curtis on this point by stating that DanfiredCurtis shortly afterbeingtold bySteve aboutCurtisfailure toobtain the weight slip for theFlockjobDan s testimony does not address this issueWe relyon Curtistestimony as to the timing of theseevents because the judge generally discredited Steve s testimony regarding the 8(a)(3) issue In any event regardless of how long Dan knew ofCurtisfailure to get the weight slip prior to discharging him the testimony we rely on regarding the discharge interview does not show thatCurtiswas fired because of his failure to obtain the weight slip10 Although the judge set out three versions of the discharge interview(Dan s Steve s andCurtis)withoutexplicitlycrediting any version werely on Curtisaccount of this eventWe do so because the judge credited Curtis over Dan twice in making his threat of discharge findings andbecause he generally discredited Steve s testimony regarding the discharge issue Therefore we interpret the judge s reference in sec IV ofhis decision in which he states that the RespondentsWright Linedefenseis impaired by inter alia, the statement Dan made to Curtis when hereturned to the facility in mid December as an implicit crediting ofCurtis versionof hisdischarge SIRACUSA MOVING & STORAGEsomebody you were going to put a f-king unionin hereCurtis repliedno and Dan said you rea f-king liar Jill just told me thatyou saidyou were going to put a union in here I want youout of my place of business-you re firedWhenasked if Dan said anything else Curtis statedHesaid that he would bury me before a union wouldcome in hereThus there is no indication contemporaneous with the event that Curtis finng resulted from his failure to get a weight ticket or anyother reason asserted by the Respondent 11 Giventhese circumstanceswe find that the Respondenthas failed to establish that it would have discharged Curtis absent his union activity and thatinstead the record reveals that Curtis was discharged solely because of his union activities 12that the reasons asserted by the Respondent as justificationfor the discharge have been offeredmerely to conceal the real reason for its actionAccordingly we find as did the judge that theRespondents discharge of Curtis violated Section8(a)(3) of the Act 13ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent SiracusaMoving & Storage Service Co Inc East HartfordConnecticut its officers agents successorsand assignsshall take the action set forth in theOrder After a hearing in which all parties were offorded the opportunity to present evidence it hasbeen found that we violated the National LaborRelations Act in certain respects and we have beenordered to post this notice1 iAt thehearing the Respondent cited two additional reasons allegedly justifyingCurtis discharge The Respondentalleged thatCurtis hadsmoked marijuanaonone ofhis runs andthat the women at its facilitywere afraidof CurtisWhen theRespondentasked Curtis about the alleged marijuana smoking hedenied it and offered to resign if the Respondent did not trust him Dan Siracusarefused this offerand statedthat theydid not believe the person making the accusation as he was aconvictedcocaine addictWith respect towomen beingafraid of Curtisthere was no evidenceoffered directlysupporting this assertionThe onlyevidence evenremotely connected to this claim was thetestimony ofWendy McAvoy theRespondents office managerto the effect thatCurtis refused to leave onan assignment she had given him until he received histravel advance12 SeeWright Line251 NLRB 1083 1089 (1980) enfd 662 F 2d 899(1stCir 1981) cert denied 455 US 989 (1982) See alsoLimestone Apparel Corp255 NLRB 722 (1981) enfd 705 F 2d 799 (6th Cir 1982)19 The GeneralCounsel s request for a visitatorial clause is denied asthe circumstances of this case do not demonstratea likelihoodthat [the][R]espondentwill fail to cooperate or otherwise evade complianceSeeCherokee Marine Terminal287 NLRB 1080 (1988)Mark W Engstrom Esqfor the General CounselJeffreyJ Merman Esq(Tarlow LevyMandell & KostinP C) for the RespondentDECISIONSTATEMENT OF THE CASE145JOEL P BIBLOWITZ Administrative Law Judge Thiscase was heard by me on 10 and 11 August 1987 in HartfordConnecticutThe complaint issued on 5 March1987 and was based on an unfair labor practice chargefiled on 21 January 1987allegesthat Siracusa Moving &Storage Service Co Inc (Respondent) violated Section8(a)(1) and(3) of the Act by threatening its employeeswith discharge for engaging in activities on behalf ofTeamsters Union Local 671 a/w International Brotherhood of TeamstersChauffeursWarehousemen andHelpers of America AFL-CIO (the Union) creating animpression among its employees that their union activitieswere under surveillance by Respondent and terminating itsemployeeRalph Curtis on or about 16 December 1986 1 because of his activities on behalf of theUnionOn the entire record including my observation of thewitnesses and the briefs received I make the followingFINDINGS OF FACTIJURISDICTIONRespondent a Connecticut corporation with its pnncipal office and place of business located in East HartfordConnecticut is engaged in the intrastate and interstate transportation of freight and commoditiesDuringthe 12 month period ending 31 January 1987 Respondent in the course and conduct of its business operationsperformed services valued in excess of $50 000 in Statesother than the State of Connecticut I find that Respondent is an employer engaged in commerce within themeaningof Section 2(2) (6) and (7) of the ActIILABOR ORGANIZATION STATUSIfind that the Union is an organization in which employees participate that it represents employees anddeals with employers regarding inter alia rates of payhours and conditions of employment of employees and istherefore a labor organization within the meaning of Section 2(5) of the ActIIICURTISEMPLOYMENT STATUSCurtis was employed by Respondent as a driver fromabout mid August through mid December A majority ofthework he performed for Respondent was long distance compared to local driving Respondent initiallydefends that Curtis was a commission driver who was anindependent contractor and therefore is not an employeewithin the meaning of Section 2(3) of the Act Duringthe entire period of his employ with Respondent Curtisdrove trucks owned and insured by Respondent Respondent was also responsible for repairs and routinemaintenance of the trucks as well as any incidentaltowing expensesUnless indicated otherwise all dates referred to are in 1986 146DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCurtis was interviewed for his position by Daniel Siracusa (Dan) Respondents president and Steve Siracusa(Steve) its operationsmanagerHe testified that he wastold that they were looking for a company percentagedriverthere would generally be 40 hours per week ofwork and that he would be eligible for Respondent ssafety incentive program and Christmas bonuses Respondent was in the process of preparing a contract foritspercentage drivers but it was not then complete Hewas told that he would receive 42 percent of the movingfees Respondent received for long distance jobs he performed this figure was proposed to him withoutnegotiationHe could accept or refuse these jobs Local workwas paid for on an hourly basis on a separate paycheckDuring the period of his employment with Respondentapproximately 80 to 90 percent of his work was long distance commission driving compared to hourly paid localdrivingHe punched a timeclock while driving locallyand taxes' and social security were to be deducted fromhis wages for local driving only this procedure was followed for a week or two at which time Respondentcommenced paying Curtis with one check for all drivingwith no deductions Curtis testified that shortly after hebegan working for Respondent he told themwouldn tit be just as easy if we put everything on one check anddo it that way and they agreed Respondents officemanagerWendy McAvoy testified that after about 1week s employment Curtis told her that he did not wantto be on the payroll and if he had hourly pay it shouldbe included on his commission check that was the procedure she followed for the remainder of his employment and no payroll deductions were made thereafterAt thesame timehe ceased punching a timeclockAt the commencement of his employment with Respondent an escrow account of approximately $1000 wasestablished by deducting 10 percent of Curtis pay Thepurpose of this account was to reimburse Respondent forCurtis possible liability for damage to household goods(he testified that his liability was for a maximum of approximately $200 or for the expense of retrieving a truckleftaway from Respondents premises) After Curtisemploy with Respondent ended this amount was returned to him As stated supra Curtis received 42 percent of the price paid by the customer for the long distancemoves he performed Out of this amount Curtishad to pay for gas tolls food lodging and labor expenses for a helper to assist him in loading and unloadingthe truck In this regard Curtis had the absolute right tohire and fire these helpers except if they were regularemployees of Respondent in thatsituationhe needed Respondent s prior approval Curtis was given his assignments by Steve this would contain the shippers nameand address the pickup and delivery dates and the delivery address Occasionally Steve would confer with himabout the best route to travel to expedite the shipmentMcAvoy testified that Curtis was responsible forpaying his own workmen s compensation for his longdistance driving jobs but there was no indication that hehad ever done so or that Respondent had paid it and deducted it from his commission check Dan testified that2Curtis tax return states non employee and self employmentalthough Respondent providedinsurancefor the trucksCurtisshould have had insurancealthough he neverasked Curtis for proof of such insurance and his affidavitgiven to the Board states that Respondent pays for allthe insurance on the trucks and Curtis and the othercommissiondrivers do not have to pay for any irsuranceDuring the period of his employ with RespondentCurtis performed work solely for Respondent Dan testsfled that Curtis could have performed work for anyonehe wanted during this period I would not have to givehim permissionCurtis would only have to give us thecourtesy of a phone call to let us knowHowever hisaffidavit given to the Board states that Respondent hasso much work that Curtis had little time to work for anyother companies The employer has to be able to dependon Curtis being available so he could not be allowed towork for other companies except on a very occasionalbasiswhen we worked it out together for a brief jobRespondent provided health and life insurance policies toitshourly paid employees who pay 50 percent of thecost of these policies these policies are also available toRespondents commissiondrivers but they must pay 100percent of the costIn determining the status of employees the Board employs a right of control test 3 As the Board stated inFortWayre Newspapers263 NLRB 854 855 (1982)If the person for whom the services are performedretains the right to control the mannerand meansby which the results are to be accomplished theperson who performs the services is an employee Ifonly the results are controlled the person who performs the services is an independent contractor 4An additional factor in determining independent contractor status is the entrepreneurial interests of the agentNLRB v Associated Diamond Cabs702 F 2d 912 (11thCir 1983) The court inNews Journal Co v NLRB 447F 2d 65 68 (3d Cir 1971) stated that in making this determination you must consider the type of services renderedthepossibilityof realizing additional profitsthrough the exercise of entrepreneurial skill and theownershipand maintenanceof the vehiclesInCapitalParcelDelivery Co269NLRB 52 (1984) the Boardstated that when the controlissue isrelatively neutralyou look to the entrepreneurial characteristicsThe most obvious factor in this matter is that unlike allthe othercasescited supra the trucks herein are ownedby Respondent In addition Respondent is responsiblefor the insurance as well as the repair of these trucksCurtis sole responsibility is to pay for fuel tolls and anylabor he needsto assisthim This is not the stuff' thatentrepreneurial interests are made of This determinationis supported by a carefulexaminationof Curtis terms ofemployment During the period in question he workedonly for Respondent under Respondentsname and3News Syndicate Co164 NLRB 422 423-424 InNLRB v United Insurance Co390 U S 254 (1968) the Supreme Court stated that the general principles of the commonlaw of agencyare to be used in determining whether an individual is anemployee oran independentcontractor* See alsoAir Transit271NLRB 1108 (1984)Thomson Newspapers273 NLRB 350 (1984) SIRACUSA MOVING & STORAGEunder terms promulgated by Respondent Curtis controlover themanner and means by which the results are tobe accommplished is extremely limited or nonexistentCurtisdiscretion is practically limited to the route hewould take and even that is previously discussed withSteve Respondents degree of control is further illustrated by the fact that they fired Curtis on two occasions forfailure to obtain a weight ticket as will be discussedinfraThat he was paid a percentage of his long distancejobs and was responsible for fuel tolls and any labor heneeded to assist him is not enough to exclude him fromthe Act s coverage as an independent contractor I therefore find that he is an employee within the meaning ofSection 2(3) of the ActStandard Oil Co230 NLRB 967(1977)IV THE ALLEGED UNFAIR LABOR PRACTICESCurtis had been a member of the Union at his previousjobWhen that employment ended in August 1984 heceased paying dues to the Union however he did tellDan and Steve in August that he had been a member oftheUnionBeginningabout that time he spoke to hisfellow employees about how they felt about obtaining aunion to represent them subsequently he met with aunion representativewho gave him authorization cardsto distribute to his fellow employeeswhich he didSteve testified that Curtis informed him of his priorunion membership a few days after he commenced working for Respondent Dan testified that right at the beginningof Cur*is employment with Respondent he sawCurtis union card Additionally on or about 1 September two or his employees told him that Curtis wastrying to start a unionHe also testified that he hasother employees who are or were union members andwho attendedmeetingsregarding unionizationHe testifeedthe fact that I do not agree with-withunions ismy personal opinion I do not hold anything over anybody s head for what their affiliations are I personallycannot run my company on a-on a budgetary purposeusing a unionIn December he made a list of the posetive and negative attributes that Curtis brought to Respondent he listed Curtis union affiliation and the factthat he discussed it with others as a negative attributeSteve fired Curtis in September for his failure (for thesecond time) to obtain a weight tickets on a job Curtisappealed to Dan who told Steve to take him back astherewas a need for drivers- he said well we 11 justhave to live with itDan testified that Curtis told himthat his wife was having a baby he wanted to keep hisjob and it would not happen againI looked at my brotherand Isaid the day that westop giving people a second chance is the day that Idon t want to live with myself anymore I says he sworking no matter what you say or do That s howMr Curtis got his job back6A weight ticket obtained at a privately run or governmental weightstation states the weight of the fully loaded truck By subtracting theknown weight of the truck empty the parties determine the weight ofthe shipment147Curtis testified that he did not obtain a weight ticketfor this job because at the time of day of this trip theweight stations were closed Truckstops with weight stations were open but Steve had told him not to use thembecause you cannot get a weight master s signature onthese tickets Steve and Dan testified to the importanceof weight tickets in determining the weight of shipmentsas compared to the estimates obtained from inventorysheetsDan testified that while it can be difficult at timesto locate an open weight station (especially weekends insome areas) a driver should call Respondents officewhere they would look through their directory for anopen station In Curtis situation in September it is general knowledge to probably every driver in the State ofConnecticut that a scale is open 24 hours a day in MilfordConnecticut about 45 miles from Respondent spremisesMileage would not be a consideration as faras I in concernedif the driver did have to go that far toget a weight ticket even if the customer had to wait anextra day for delivery If I had to go 150-200 miles I dmake the guy go I would probably give the guy a littleextra money you know to cushion the blow a little bitbecause it is difficultCurtis testified that in either September or October6Dan called him into his office Steve was presentthey strongly stated to me that they had heardthat I was trying to organize a union within thework force of Siracusa Moving and Storage Theyalso stated to me that anyone having anything to dowith a union would be terminatedDan testified he never told employees that they wouldbe discharged if they were found to be engaged in unionactivitiesCurtis testified that on 8 or 9 December he and afellow employeeKenny Smith (who did not testify)were called into Dan s office Steve was also presentDan said that he had received a letter from the Union'and that there was no fucking way that a union wasgoing to be put into his shopHe also said that employees organizing for the Union would be terminated andrather than deal with a union he would close his doorsand become a booking agent without any employees Heasked Curtis and Smith to each write a letter to theUnion stating that they were satisfied with their workingconditions and benefits and that they did not want aunion in theshopThey said that they would do soCurtis did not write any letter to the UnionSteve testified that on 9 December Respondent received a letter from the Union saying that their employeeswere being paid below scale He and his brother6 The complaintalleges that on or about4 NovemberDan Siracusa inhis officethreatened employees for engaging in union activities and created an impression among its employeesthat theirunion activities wereunder surveillanceby Respondent7 This letterstates that their investigationreveals thatRespondent ispaying belowstandard wages and asksfor aresponse within72 hoursFailure [sic] tohear fromyou weshall proceed to informthe public ofthesefactsThe lettercontinuesIwant to informyou that our organszation does not intend to interfere with the rightsof youremployees towork withoutbecoming members of this union nor does it make anydemand upon you to sign a contract with the union 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcalled in various employees to ask them a questionabout who was trying to start a unionHe told Curtisand Smiththat in no waywould anybody s job security be imperiled whether they had been the onesdirectly approaching our personnel or iftheythemselveswanted to join the UnionHe testified that Dan asked either Curtis or both he andSmith if Respondent was unfair to them and they saidno Dan asked them if they would write a letter to theUnion to that effect and they said that they would Hetestified further that he does not recall Dan saying at thismeeting that if a union came to his company he wouldclose the doors Dan testified that he asked Curtis andSmith to come to his office to ask for their help He toldthem of the Union s letter and I need you to write mea letter stating that I in paying you well and he [Curtis]says absolutely I in making a fortune hereHe testifiedthathe also told themUnder no circumstances isanyone going to get fired for-for helping me out orgivingme any information under no circumstances isyour job in jeopardy because of union activityOndirect examination he testified that he never told any ofhis employees that they would be discharged if he foundthey were engaged in union activities On cross examination he testified that at this 9 December meeting he saidYou are going to decide whether we have a union ordon t have a union you re going to decide whether westay in business or go out of business If a Union comesin here I will close my doorsRespondent fired Curtis on or about 16 Decemberseveral days earlier Curtis called Respondents premisesto get his next assignment and was told that there was nowork He went to Respondents premises and saw thatadditional employees had been hired He told one of thesecretaries that if a union represented the employees theywould be protected by seniority He left for a short timeand returned to speak to Dan in his office Dan SiracusasaidI heard you told somebody you were going to puta fucking union in hereCurtis denied it and Dan calledhim a liar and said that he would bury him before aunion would come into his shop I want you out of myplace of businessYou re firedDan testified that hefiredCurtis because the last time he failed to get aweight ticket (on the Flock job discussed infra) alongwith numerous other things (also discussed infra) that hedid was the straw that broke the camel s back Steve testified that the Flock job that he assigned to Curtis was ashipment from New Hampshire to Connecticut it was agood assignment for Curtis (and Respondent) becauseCurtis had a shipment on the way up north as wellCurtis returned with the truck on Sunday 14 DecemberHe gave his paperwork to Steve (presumably the following day) without a weight ticket Steve told him thathe was upset because it was his third infraction for aweight ticketHe told Curtis that he was in trouble because Dan had rehired him in September with the understanding that the problem would not recur They allwent into Dan s office and Dan told him that he wasfired because of his failure to obtain a weight ticketCurtis testified the reason that he did not obtain aweight ticket for Flock was that the pickup was Saturday and delivery was Sunday and there were no scales(where he could get a signature as well as a weight) inthe areas that he was traveling He also testified that theFlock job was his last trip for Respondent and when hereturned without the weight ticket Steve was angry withhim however it wasn t until about 10 days later that hewas terminated by Dan Steve testified that he is not surethat on Sundays there are attended weight stations openbetween Curtis pickup and dropoff point for the FlockjobHowever Curtis should have called him and drivento the Milford weight stationwhich he was familiarwith even though he would have to drive an extra 90miles to do soAnother factor allegedly relied on by Respondent infiring Curtis was the Griswold job which involved a November pickup and delivery both in Virginia for an mdividualwho 6 months earlier had been moved by another company Shortly after obtaining the job Respondent obtained a copy of the list of objects and boxes fromthis individuals prior move Curtis was assigned to thisjob and returned with the proper papers as well as aweight ticket for the job Dan testified that after Curtisreturned he (Siracusa) looked at the bill of lading for thejob and said no wayCurtis could not have packedthatmany cartons in such a brief time in short he suspected that Curtis took credit for (and the customer wascharged for) packing cartons when in reality Curtis hadloaded onto the truck unopened cartons from the priorrecent move He testified that a post move survey performed for him supported his suspicions Respondentgave the customer a $650 credit on the job (approximately 25 percent of the total) Dan did not speak to Curtisabout this situationItwas near the end So manythings had come To say one more thing would haveCurtis testified that after he was fired he heardthat Respondent claimed discrepancies on the GriswoldjobHe testified that he did not take credit for cartonsthat he did not pack In his judgment he felt that anumber of cartons were improperly packed in the priormove and he repacked them In addition he had to packdried flowers which must be packed carefully and inlarge cartonsAn additional alleged factor in Respondents decisionto discharge Curtis is a towing bill dated 16 October Onthat date his truck became inoperative in Maryland andrequired a tow Curtis arranged for the tow and calledRespondents office and informed them that the towingcharge was $225 which Respondent approved Curtispaid this amount and was reimbursed for it by Respondent when he returned to their facility Respondent introduced into evidence two copies of this towing billthrough Curtis they introduced a bill (pink copy entitledjob invoice ) for $255 $150 for the tow and $75 forservice and labor for repair Through McAvoy they introduced a bill (yellow copy entitledwork order ) for$150 $100 for the tow and $50 for labor Both have thesame invoice number Curtis signature and Respondent snameand the date in apparently identical writing Theonly apparent differences are the amounts listed for SIRACUSA MOVING & STORAGE149towing service and labor and total There are no crossouts or apparent erasures on these bills The only explanation by Respondent for how they learned of this alleged discrepancies and what they did about it wasthroughMcAvoy who testified that Steve called thetowing company to venfy the amount" and Mr Hittsaid that he could not venfy it because his son who didthe services for him was not back to the shop yet Hesaidwellwhen he does get back please forward us acopy of your invoiceAbout 6 weeks later Respondentreceived the yellow copy of the invoiceWhen theyshowed Curtis the two bills he insisted that he had paid$225 and that the original bill was correctThe final incident allegedly contributing to Curtis discharge was an incident in which he demanded somemoney in advance from McAvoy before taking a shipmentMcAvoy testified that early in the morning ( I dsay November I don t know ) Curtis was leaving theterminal to pick up a shipment in Connecticut and thenreturning to the terminalCurtisdemanded his expensemoney at about 8 30 a in before leaving the terminal forhis pickupMcAvoy told him that the bank was not yetopen and when he returned to the terminal she wouldgive him his money Curtis refused to leave until he wasgiven money and McAvoy located $60 in cash and gaveit to Curtis at which point he left McAvoy testified further that Curtis actions were improper because he wasnot entitled to this expense money until he returned tothe terminal if he had to pay a helper to assist him inloading the truck- you don t have to pay him until thelabor s done and the labor wasn t done until he cameback to the office -and since he was traveling intrastatethere was little chance he would have to pay for fueland even if he did he could charge it at some stationswhere RespondentmaintainsaccountsCurtis testifiedthat he never declined to take the job he told McAvoythat he needed the money before leaving in order to payhis helper who was going to assist him in loading thetruckThe complaint alleges that Respondent through Danon or about 4 November threatened its employees withdischarge for engaging in union and other protected activitiesand created an impression among its employeesthat their union and protected activities were under surveillance by Respondent The sole testimony supportingthese allegations is Curtis testimony that in either September or October Dan told him (with Steve present)that they heard that hewas trying to organize a unionwithin the work force of [Respondent] and that anyone having anything to do with a union would be termsnatedThe sole testimony by Respondent in defense ofthis allegation is the following testimony of DanQ Now did you ever have occasion to tell any ofyour employees that if you found themengaging inunion activities they would be discharged?A Absolutely not8No testimony was offered by Respondent as to what if anythingcaused them to suspect that the bill was inflatedBecause this is the sole evidence regarding these allegaLions I find insufficient evidence to support the allegaLion regarding an impression of surveillance and therefore recommend that the allegation be dismissed Regarding the alleged threat of discharge I initially findthat the deminimisvariance between the date in thecomplaint allegation and the testimony is not fatal to thisallegationAlthough the complaint alleges that the threatoccurred on or about 4 November and Curtis testifiedthat it occurred in September or October Respondenthad adequate notice of the nature of the allegation andhad an opportunity to and did litigate it The complaintplaced Respondent on notice that Dan had made a threaton or about 4 November That this threat was made inSeptember or October rather than 4 November did notprejudice Respondent for the reasons stated supraMangunansInc227 NLRB 113 (1976)Strozer Inc 232NLRB 937 (1977)With little difficulty I credit Curtis testimony overthat of Dan SiracusaMy observation of them and areview of their testimony convince me that Curtis wasfrank and direct in his testimony while Dan Siracusa stestimony was somewhat flowery and less than frankFor example Dan Siracusa testified that he never told anemployee that he would be fired if he discovered thatthey were engaged in union activities ( absolutely not )And yet he admitted(I assume because it was in an affidavit he had given the Board) that shortly before hefired Curtis he told him If a union comes in here I willclosemy doorsFor this reason and others discussedbelow regarding Curtis discharge I credit Curtis version of this incident Because it is a threat to dischargeemployees in retaliation for their union activities it clearly violates Section 8(a)(1) of the ActThe next allegation is that on or about 8 DecemberRespondent by Dan threatened its employees with discharge and plant closure for engaging in union and otherprotected concerted activities Curtis testified that at thismeeting Dan told him and Smith that there was no waya union would get into his shop that he would fire employees active for the Union and would close his doorsrather than deal with a union Dan testified that he toldthem that if a union came in he would close his doorsFor the reasons stated above I credit Curtis and findthat the statements made at this 8 December meetingviolate Section 8(a)(1) of the ActTurning to the 8(a)(3) allegation inWright Line251NLRB 1083 (1980) the Board set forth the rule it willhenceforth apply in discrimination cases such as the instantmatterFirstwe shall require that the GeneralCounsel make a puma facie showing sufficient to supportthe inference that protected conduct was a motivatingfactor in the employers decision Once this is established the burden will shift to the employer to demonstrate that the same action would have taken place evenin the absence of the protected conductWithout adoubt the General Counsel has satisfied his initialburden On the day that Respondent received the letterfrom the Union he threatened to fire employees whowere active for the Union and would close his doorsrather than deal with a union He knew that Curtis was 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthen or had been a member of the Union About a weeklaterhe fired Curtis This creates an exceptionally stronginference that Curtis union activities and Respondent santipathy toward the Union caused Curtis dischargeHaving made that finding it is necessary to determinewhether Curtis would have been fired regardless of hisunion activity and the Union s 8 December letter Thestrongest argument in this regard for Respondent is thatitfiredCurtis for allegedly the same reason (failure toobtain a weight ticket) in September before his union activity became an issue That argument initially is veryconvincing- We fired him in September for failing toget a weight ticketWe rehired him and gave him onemore chance In December he again failed to obtain aweight ticket therefore we were justified in firing himWithout more this argument would be persuasive Whatimpairs this argument however are the threats made toCurtis and Smith a week earlier to fire anybody activefor the Union and to close rather than deal with theUnion and the statements Dan made to Curtis when hereturned to the facility in mid December as well as theearlier threatmade to Curtis The ultimate issue iswhether Respondent fired Curtis solely because he failedto obtain a weight ticket on the Flock job or whetherRespondent seized on that opportunity to discharge himwhen the real reason was his union activity In makingthis determination it is necessary to look at the seriousness of the offense in September Curtis was fired for thesame reason and rehired The Flock job was performedon a weekend however when no reasonably accessableattended scales were available In addition unlike theGriswold job there apparently was no dispute about thebill at the time he was fired Steve testified that Curtisshould have driven to the Milford weight station approximately 90 miles roundtnp out of the way howeverSteve also testified however that at the 9 Decembermeeting he does not recall Dan telling Curtis and Smiththat he would close the doors rather than dealing withtheUnion I therefore find him not a credible witnessand find his testimony regarding the weight station notpracticalaswellKnowing that it was a weekend jobwhen Curtis would have difficulty locating a weight stationhe could have previously informed him to use theMilford station and told him that he would be compensated for the extra fuel consumed to get there howeverhe did not do soFor all these reasons I find that Respondent has notsustained its burden and by its discharge of Curtis violated Section 8(a)(1) and (3) of the ActCONCLUSIONS OF LAW1The Respondent Siracusa Moving & Storage ServiceCo Inc is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2The Union is a labor organization within the meaning of Section 2(5) of the Act3The Respondent violated Section 8(a)(1) of the Actabout September or October by threatening its employees with discharge for engaging in activities on behalf ofthe Union4Respondent violated Section 8(a)(1) of the Actabout 9 December by threatening its employees withdischarge for engaging in activities on behalf of theUnion and by threatening to cease its business operationsrather than dealing with the Union5The Respondent violated Section 8(a)(1) and (3) ofthe Act by discharging Curtis about 16 December6The Respondent did not violate the Act as furtheralleged in the complaintTHE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the polecies of the Act to wit that Respondent offer Curtis immediate reinstatement to his former position or if thatposition no longer exists to a substantially equivalent positionwithout prejudice to his seniority or other rightsand privileges It is also recommended that Respondentbe ordered to make Curtis whole for any loss of earningshe sustained by reason of his discharge Backpay shall becomputed in accordance withF W Woolworth Co90NLRB 289 (1950)New Horizons for the Retarded283NLRB 1173 (1987) See generally IsisPlumbing Co138NLRB 716 (1950) I find the visitatonal clause requestedby the General Counsel unnecessary0 L Willis Inc278 NLRB 203 (1986)On these findings of fact and conclusions of law andon the entire record I issue the following recommended9ORDERThe Respondent Siracusa Moving & Storage ServiceCo Inc East Hartford Connecticut its officers agentssuccessors and assigns shall1Cease and desist from(a)Threatening its employees with discharge or ceasing operations because of their activities on behalf of theUnion(b)Discharging its employees in retaliation for theiractivities on behalf of the Union(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Curtis immediate and full reinstatement to hisformer job or if that job no longer exists to a substantially equivalent positionwithout prejudice to his seniority or any other rights or privileges previously enjoyedand make him whole for any loss of earnings and otherbenefits suffered as a result of the discrimination againsthim in the manner set forth in the remedy section of thedecision9 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes SIRACUSA MOVING & STORAGE(b)Remove from its file reference to the terminationof Curtis and notify him in writing that this had beendone and that the evidence of this unlawful activity willnot be usedas a basisfor futureactions against him(c)Preserve and on request make available to theBoard or its agents forexaminationor copying allrecords or documents necessary to analyze and determine the amount of backpay owed to Curtis(d)Post at its East Hartford Connecticut facilitycopies of the attached notice markedAppendix iCopies of such notice on forms provided by the OfficerinCharge for Subregion 39 after being signed by Respondent s authorized representative shall be posted byRespondent immediately upon receiptand maintained for60 consecutive days in conspicuous placesincluding allplaceswhere notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that said notices are not altered defaced or covered by any other material(e)Notify the officer in charge in wasting withing 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER ORDERED thatthe complaint be dismissed insofar as it allegesviolations not specificallyfound herein10 If thisOrderis enforcedby a judgment of a UnitedStates court ofappeals the words in the notice readingPosted by Order of the NationallLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government151After a hearing in which all parties were afforded theopportunity to present evidence it has been found thatwe violated the National Labor Relations Act in certainrespects and we have been ordered to post this noticeWE WILL NOT threaten to discharge our employees inretaliation for their activities on behalf of TeamstersUnion Local 671 a/wInternationalBrotherhood ofTeamstersChauffeursWarehousemen and Helpers ofAmerica AFL-CIO or any other labor organizationWE WILL NOT inform our employees that we willcease ourbusinessoperations rather than deal with theUnion or any other labororganizationWE WILL NOT in any like or related manner interferewith restrain or coerce our employees in the exercise oftheir rights guaranteed them in Section 7 of the ActWE WILL make whole Ralph Curtis with interest forany loss ofearnings hemay have suffered as a result ofour discrimination against him and we will offer him fulland immediatereinstatementto his former job or if thatjob no longer exists to a substantially equivalent positionwithout prejudice to his seniority or other rights andprivilegesWE WILL remove from our files any reference to theterminationof Curtis and we will notify him in writingthat this has been done and that evidence of this unlawful action will not be used as a basis for future personalaction against himSIRACUSA MOVING&STORAGE SERVICECO INC